Citation Nr: 1129467	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from March 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record reflects that the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in August 2010, but that he failed to report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required before the claim can be properly adjudicated.

VA law provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2010).

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

The Veteran is currently in receipt of VA compensation benefits due to schizophrenia, evaluated as 100 percent disabling.

In this case, based upon correspondence from a VA physician dated in September 2005, the RO proposed a finding of incompetency in a February 2006 rating decision.  In a February 2006 letter, the Veteran was informed of the competency requirements and the evidence he could submit to establish his competency.  In correspondence received in May 2006, the Veteran alleged that he was competent for the purpose of receiving direct payment of his VA benefits and emphasized 
that he has been managing his own Social Security benefits since entitlement.  Moreover, he requested that prior to any adverse action, he should be afforded an independent medical evaluation, if necessary.  

In a May 2006 rating decision, the RO found the Veteran was incompetent for VA purposes.  The Veteran perfected an appeal of this rating decision.  In support of his appeal, he submitted an October 2006 statement from a private psychiatrist who opined that he was competent to manage his finances, but provided no rationale or objective examination findings to support that conclusion.  An October 2007 letter was received from the Veteran's employer who indicated that the Veteran did excellent work and was a great asset to the department.  That letter did not address the Veteran's ability to manage finances.

To date, the Veteran has not been afforded a VA examination to specifically determine his competency.  As such, the Board finds that a VA examination is necessary to adjudicate this appeal.  After reviewing the Veteran's claims file and conducting a psychiatric examination, the VA examiner should opine as to whether the Veteran is competent to handle disbursement of his VA funds.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination to determine whether he is competent to handle disbursement of VA funds.  The claims file should be made available to and reviewed by the examiner.  All testing deemed necessary should be accomplished and the results reported.  The examiner should provide the rationale for the conclusion reached. 

2.  Thereafter, the RO/AMC should readjudicate the issue of the Veteran's competency to handle receipt of VA funds.  If the benefit sought on appeal remains denied, the RO/AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

